Filed 5/23/22 Foothill Heights Care Center, LLC v. Jimenez CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 FOOTHILL HEIGHTS CARE                                          B311976
 CENTER, LLC,
                                                                (Los Angeles County
           Defendant and Appellant,                             Super. Ct. No. 20STCV12843)

           v.

 LIILLIAN JIMENEZ,

           Plaintiff and Respondent.



     APPEAL from an order of the Superior Court of Los
Angeles County, Richard J. Burdge, Jr., Judge. Affirmed.
     Lewis Brisbois Bisgaard & Smith, Raul L. Martinez and
John Haubrich, Jr. for Defendant and Appellant.
     McIntyre & Larson, Jeffrey Curran McIntyre and Robert
Garcia, Jr. for Respondent and Plaintiff.
                __________________________________
       Defendant and appellant Foothill Heights Care Center,
LLC, appeals from an order denying a petition to compel
arbitration in favor of plaintiff and respondent Lillian Jimenez in
this employment discrimination action. The trial court found
there was no objective manifestation of assent to the arbitration
agreement under the circumstances of this case, because both
parties knew Jimenez did not understand the document when
she signed it; Foothill knew Jimenez had very limited
understanding of English, her requests to obtain a translation
were denied, and Foothill required her to sign the document by
the end of her shift to keep her job. On appeal, Foothill contends:
1) although the company was aware Jimenez did not understand
the contents of the arbitration agreement, Jimenez’s signature on
the arbitration agreement was sufficient to constitute her
objective manifestation of assent; and 2) her continued
employment with Foothill also constituted acceptance of the
arbitration agreement. We conclude substantial evidence
supports the trial court’s finding that there was no objective
manifestation of assent to the arbitration agreement, and under
the circumstances, her continued employment did not constitute
acceptance. Therefore, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      Jimenez was born in Mexico City in 1971 and grew up
speaking Spanish. She has a very limited knowledge of English
and needs a translator for discussions in English that are not
simple or routine. She often relies on her daughter to translate
for her when necessary.




                                 2
      Foothill is a skilled nursing facility. Foothill’s predecessor-
in-interest hired Jimenez to work as a certified nursing assistant
in 2007. Her job did not require extensive knowledge of English;
she could competently perform her job duties with simple
documentation entries in the patients’ charts. She cannot read or
write English beyond the limited routine statements necessary to
perform her job tasks.
      Foothill took over operation of the nursing facility at the
end of 2015. On December 31, 2015, approximately eight
employees were called into the office, including Jimenez. Foothill
said the employees needed to reapply for their positions and fill
out employment paperwork to stay at their jobs and work for
Foothill.
      Several of the employees spoke no English at all. Foothill
gave the employees a handful of documents, none of which were
in Spanish. Three human resources representatives were present
to assist the employees with the paperwork. One Foothill
representative spoke fluent Spanish and could have translated or
answered questions, but no one explained the paperwork to the
employees. The human resources representatives told Jimenez
where to sign the documents. Jimenez asked for a Spanish
translation of the documents, but was told there was no
translation available. She asked if she could take the documents
home for her daughter to translate, but was told that was not
allowed. When she said that she did not want to sign the
documents without having her daughter read them to her, she
was told that she was required to sign the documents on
December 31, 2015, before leaving work for the day. She did not
know what the documents were that she signed, but she did not
want to jeopardize her position, so she signed them. She did not




                                 3
know that she was giving up her legal right to have a jury trial
and related legal rights. She was never provided with a copy of
the agreement in English or in Spanish.
       As part of the employment agreement that she entered into
with Foothill, Jimenez signed a four-page arbitration agreement
which stated in English, “[T]he Company and I agree that this
Dispute Resolution Agreement (the ‘Agreement’) will apply to all
covered legal claims between the Company and me. [¶] . . .
Except as otherwise provided in this Agreement, both the
Company and I mutually agree that all disputes arising out of or
related to my application for employment, employment
relationship with, or the termination of my employment from, the
Company shall be resolved only by an Arbitrator through final
and binding arbitration and not by way of court or jury trial.”
The provisions of the arbitration agreement included the method
for selection of an arbitrator, the right to conduct civil discovery,
responsibility for payment of the arbitrator’s fees, an agreement
not to disclose the existence or results of any arbitration, and a
waiver of the right to a class action.
       Jimenez’s signature followed a provision stating that she
had received, read, understood, and agreed to all of the terms in
the dispute resolution agreement, and that her continued
employment following receipt of the agreement constituted
mutual acceptance of the agreement regardless of whether she
signed it. In addition, Jimenez initialed several statements
acknowledging that she had an opportunity to read the
arbitration agreement and ask questions before she signed the
arbitration agreement, including a reasonable opportunity to
consult with an attorney about the arbitration agreement before
signing it, and that she understood the terms and conditions of




                                  4
the agreement. Her employment with Foothill began the
following day on January 1, 2016.
       Jimenez believed that she was subject to discrimination on
the basis of her age and disability beginning in August 2018, and
constructively discharged in February 2019. She received a
right-to-sue letter from the Department of Fair Employment and
Housing in April 2019. Foothill “released” Jimenez a year later,
on March 18, 2020, because she had “abandoned” her position
with Foothill. On April 1, 2020, she filed a lawsuit against
Foothill for disability and age discrimination, failure to provide
reasonable accommodations, failure to engage in a good faith
interactive process, retaliation, and wrongful termination in
violation of public policy.
       In October 2020, Foothill filed a motion to compel
arbitration based on the parties’ written agreement. Jimenez
opposed the motion. A hearing was held on the motion to compel
arbitration on March 10, 2021, but no reporter’s transcript has
been included in the appellate record. The trial court found the
evidence showed Foothill knew, prior to requiring Jimenez to sign
the arbitration agreement, that she could not read the
agreement. The arbitration agreement requires language facility
far beyond simple English skills. Jimenez asked for a Spanish
translation, and she asked to take the agreement home for her
daughter to translate, but both requests were denied. Based on
the evidence, the trial court found there was no objective
manifestation of assent to the agreement. As a result, the
agreement was not valid and enforceable under California law.
The trial court denied the motion to compel arbitration.
       The court commented, “It is odd that if the employer
actually negotiated the agreement in Spanish, so that she




                                5
understood what she was signing and if it were a loan, lease,
reverse mortgage, or fees for legal services, she would have had to
receive a translation of each term into Spanish under Civil Code
section 1632. By placing a document in front of her that she
cannot understand and forcing her to sign immediately, in
[Foothill’s] view, she is entitled to no protection regarding
understanding what she is signing before giving up her
constitutional right to a jury trial.” Foothill filed a timely notice
of appeal.

                           DISCUSSION

Standard of Review

       “California statutes create a ‘summary proceeding’ for
resolving petitions or motions to compel arbitration. (Engalla v.
Permanente Medical Group, Inc. (1997) 15 Cal.4th 951, 972
(Engalla).) ‘The petitioner bears the burden of proving the
existence of a valid arbitration agreement by the preponderance
of the evidence, and a party opposing the petition bears the
burden of proving by a preponderance of the evidence any fact
necessary to its defense. [Citation.] In these summary
proceedings, the trial court sits as a trier of fact, weighing all the
affidavits, declarations, and other documentary evidence, as well
as oral testimony received at the court’s discretion, to reach a
final determination. (Engalla, at p. 972.)” (Chambers v. Crown
Asset Management, LLC (2021) 71 Cal.App.5th 583, 590
(Chambers).)
       A petition to compel arbitration is essentially an equitable
proceeding to require specific performance of a contract.




                                  6
(Rosenthal v. Great Western Fin. Securities Corp. (1996) 14
Cal.4th 394, 411.) The trial court must determine whether an
agreement to arbitrate exists. (Caballero v. Premier Care Simi
Valley LLC (2021) 69 Cal.App.5th 512, 517 (Caballero).) “‘If that
preliminary question requires the resolution of factual issues,
then the court must resolve such issues . . . .’ [Citation.]” (Ibid.)
       General contract law applies to determine whether the
parties formed a valid agreement to arbitrate their dispute.
(Avery v. Integrated Healthcare Holdings, Inc. (2013) 218
Cal.App.4th 50, 59.) The same rules of construction apply to an
arbitration agreement as any other contract. (Chambers, supra,
71 Cal.App.5th at p. 590.) If the order denying the petition to
compel arbitration rests solely on a question of law on undisputed
facts, we review the issue de novo. (Caballero, supra, 69
Cal.App.5th at pp. 517–518.)
       “‘If the [trial] court’s decision regarding arbitrability is
based on resolution of disputed facts, we review the decision for
substantial evidence.’ (Baker[ v. Italian Maple Holdings, LLC
(2017)] 13 Cal.App.5th [1152,] 1158.)” (Caballero, supra, 69
Cal.App.5th at p. 518.) In such a case, “‘“‘we must presume the
court found every fact and drew every permissible inference
necessary to support its judgment, and defer to its determination
of the credibility of witnesses and the weight of the evidence.’”
[Citation.]’” (Hotels Nevada, LLC v. L.A. Pacific Center,
Inc. (2012) 203 Cal.App.4th 336, 348.) “‘“[W]e review the trial
court’s order, not its reasoning, and affirm an order if it is correct
on any theory apparent from the record.”’ [Citation.]” (Ramos v.
Westlake Services LLC (2015) 242 Cal.App.4th 674, 686 (Ramos).)




                                  7
Mutual Assent

       Foothill contends the evidence establishes the existence of a
binding arbitration agreement. We conclude the trial court’s
finding that there was no mutual assent to the agreement is
supported by substantial evidence.
       For a valid contract to exist, the parties must consent to the
agreement. (Caballero, supra, 69 Cal.App.5th at p. 518.) The
consent must be mutual, freely given, and communicated by each
party to the other. (Civ. Code, § 1565.) Consent is not mutual
unless the parties agree upon the same thing in the same sense.
(Civ. Code, § 1580.) To determine whether there was mutual
consent for a contract, the court does not consider the subjective
intentions or state of mind of the parties. (Leo F. Piazza Paving
Co. v. Bebek & Brkich (1956) 141 Cal.App.2d 226, 230.) Instead,
the court applies an objective standard to determine what a
reasonable person would believe from the parties’ outward
expressions of consent. (Ibid.) In other words, the court relies on
“‘the reasonable meaning of their words and acts, and not their
unexpressed intentions or understandings.’ [Citation.]”
(Caballero, supra, 69 Cal.App.5th at p. 518.)
       “‘No law requires that parties dealing at arm’s length have
a duty to explain to each other the terms of a written contract[.]’”
(Brookwood v. Bank of America (1996) 45 Cal.App.4th 1667,
1674.) “‘Ordinarily, one who accepts or signs an instrument,
which on its face is a contract, is deemed to assent to all its
terms, and cannot escape liability on the ground that he has not
read it. If he cannot read, he should have it read or explained to
him.’ (1 Witkin, Summary of Cal. Law (9th ed. 1987) § 120, p.




                                 8
145.)” (Randas v. YMCA of Metropolitan Los Angeles (1993) 17
Cal.App.4th 158, 163; Ramos, supra, 242 Cal.App.4th at p. 686.)
       There are exceptions to the general rule, however. For
example, “if the one who signs the instrument is unaware of the
contractual provisions, he cannot be said to have agreed to them.
Thus, ‘[a]n exception to [the] general rule exists when the writing
does not appear to be a contract and the terms are not called to
the attention of the recipient. In such a case, no contract is
formed with respect to the undisclosed term. [Citations.]’
[Citation.]” (Metters v. Ralphs Grocery Co. (2008) 161
Cal.App.4th 696, 702.)
       The trial court’s finding that Jimenez did not consent to the
arbitration agreement is supported by substantial evidence.
Ordinarily, Jimenez’s initials and signature on the agreement
would constitute an objective manifestation of her intent to enter
into an agreement, despite her limited ability to understand
English and her failure to have someone translate the document
for her. In this case, however, Foothill knew that Jimenez did
not understand the document when she signed it. Foothill was
aware that her ability to speak and understand English was
limited. The arbitration agreement contained detailed provisions
on sophisticated legal concepts. Jimenez exercised diligence to
try to obtain a translation of the terms of the agreement. She
requested a translation of the document in Spanish, alerting
Foothill that she did not understand the agreement and needed a
translation, but none was available. She asked to take the
document home to have her daughter translate the document for
her, but Foothill refused her request and insisted the documents
be signed before the end of the working day. Knowing Jimenez
could not understand the documents, Foothill presented the




                                 9
paperwork as standard employment documents required for
“onboarding” with a new employer. Foothill had superior
bargaining power, presented the agreement as a condition of
continuing her employment, and required her to sign it
immediately. Jimenez did not have a reasonable opportunity to
obtain a translation or have an attorney explain the document.
Although Foothill was not required to explain the terms of the
agreement to Jimenez, once Foothill knew Jimenez did not
understand the agreement and had no opportunity to obtain a
translation before signing it to keep her employment, Foothill
could not reasonably rely on her signature alone as a
manifestation of assent to its terms.
       Foothill did not provide Jimenez with a copy of the
document for her own records, which would have allowed her to
obtain a translation afterward and withdraw her consent. The
trial court’s finding that her continued employment was not
evidence of acceptance of the terms of the arbitration agreement
is supported by substantial evidence, because without a copy of
the documents, she did not have any opportunity after the
documents were signed to learn their contents and provide
consent through her actions.
       The cases relied on by Foothill are easily distinguished,
because none involved enforcement by a party who was fully
aware that the signatory could not read English and did not
know what she was signing. For example, in Randas, supra, the
appellate court enforced a liability waiver that Randas had
signed, even though she could not read English. (Randas, supra,
17 Cal.App.4th at p. 160.) The court noted that the release stated
she had read it, and the other contracting party had no reason to
suspect Randas did not or could not read the release that she




                               10
signed. (Id. at p. 163.) In contrast, in the instant case, the
evidence established that Foothill was well aware Jimenez could
not read the arbitration agreement. Jimenez acted diligently by
inquiring about getting a translation, but Foothill did not allow
an opportunity to obtain one. Based on the evidence in this case,
Foothill cannot claim to believe that Jimenez’s signature
manifested assent to the terms of the arbitration agreement,
when Foothill knew that she had no idea what she was signing.
       The case of Caballero, supra, 69 Cal.App.5th 512, is
similarly distinguishable. In Caballero, the appellate court
enforced an arbitration agreement that Caballero signed, even
though he could not read English and the agreement was not
explained to him before he signed it. (Id. at pp. 516–517.) The
custom and practice of the Premier Care facility was to translate
and explain the facility’s arbitration agreement when patients or
their representatives appeared not to understand English. (Ibid.)
The court found Caballero’s signature manifested his agreement
to the terms of the document. (Id. at pp. 518–519.) The court
noted, however, that there was no evidence Caballero had asked
any employee of Premier Care for a Spanish version of the
agreement or assistance in understanding the English version.
(Ibid.) “On this record, Caballero’s failure to take steps to learn
the contents of the agreement is attributable to his own
negligence and may not be imputed to Premier Care.” (Ibid.) In
contrast, in the present case, Jimenez did not simply sign a
document that she could not read. She asked for a translation of
the document from Foothill. When told there was no written
translation, she sought permission to take it home so that her
daughter could translate it. Foothill refused the request and
required her to sign the document before the end of the day in




                                11
order to return to her job. Foothill knew that Jimenez did not
understand the document, did not volunteer to translate it, and
refused her request to take it home to obtain a translation. No
reasonable person who was aware that Jimenez could not read or
understand the agreement could believe from her signature alone
that she assented to its terms, forming a contract.

                        DISPOSITION

      The order denying the petition to compel arbitration is
affirmed. Respondent Lillian Jimenez is awarded her costs on
appeal.




                        MOOR, J.



           We concur:




                 RUBIN, P. J.




                 BAKER, J.




                                12